STILLMAN, J.,
dissenting
I find it necessary respectfully to dissent from the opinion of the majority in the instant case.
In the first assignment of error the trial court's action in rejecting the appellant's motion is reversed. I find this inappropriate. Testimony at the suppression hearing indicated that the episode arose from an incident in Bedford, Ohio, at a construction site in the very early morning hours of May 28,1988.
At 2:20 of that morning, a Maple Heights police officer alerted a Bedford police officer concerning his suspicions involving a van traveling in the vicinity. The Maple Heights officer had observed the van apparently turning into the area where a retirement village was under construction. While the two police officers were conversing, the van which had previously been traveling west passed again, now going east.
The Bedford police officer promptly pursued the van and stopped it a half mile away.
The issue which is posed at this initial step in the sequence of events concerns the validity of the investigatory stop at this point. Here I part company with the writingjudge in assessingthe propriety of the officer's activity. Viewing the action as an unwarranted intrusion, the writer has concluded that, because the area was not considered a "high crime" area and there were no *183reports of thefts from the constructionsite at the time, the initial stop was improper.
On the contrary, I regard the occurrence as a demonstration of highly perceptive and intelligent police activity designed to discourage a growing acceleration of criminal conduct throughout the community.
Much more than a "mere suspicion" of criminality is evidenced by the strange conduct of the van driver in moving his vehicle from a westbound course to an eastward course at 2:20 A.M. after having approached a construction site where vehicles, building materials and equipment were stored overnight.
It appears manifest to me that a reasonable suspicion that "crime might be a-foot" would appear in the mind of a responsible and competent police officer under these circumstances Certainly, adequate and sufficient ground existed for a Terry stop.
The emphasis upon a "high crime" area cited in the opinion also appears to me to be misplaced. I would focus rather upon the judicial recognition of the increase in criminal activity everywhere in our communities, urban and rural, without singling out particular sites for extra concern. Here the area of high crime is less significant than the "crime time" involved. The strange movements of the van at this very early hour of the morning provided the basis for a "reasonable suspicion" of criminal activity in accord with State v. Bobo (1988), 37 Ohio St. 3d 177, reversing this Court of Appeals.
The Ohio Supreme Court declared: "The propriety of an investigative stop by a police officer must be viewed in light of the totality of the surrounding circumstances"
"*** The Fourth Amendment does not require a policeman who lacks the precise level of information necessary for probable cause to arrest to simply shrug his shoulders and allow a crime to occur or a criminal to escapa On the contrary Terry recognizes that it may be the essence of good police work to adopt an intermediate response *** A brief stop of a suspicious individual, in order to determine his identity or to maintain the status quo momentarily while obtaining more information, may be most reasonable in light of the facts known to the officer at the time. ***" (Citations omitted.) Adams v. Williams (1972), 407 u.S. 143, 145-146. The articulable facts warranted the intrusion in this casa
As I view the circumstance^ therefore, it appears to me that the stop triggered by' the van's erratic driving, its apparent activity in the vicinity of the constructionsite, and its presence there at 2:20 A.M., a strange hour, provided sufficient bases for a reasonable suspicion warranting a stop.
I do not imply that all stops are warranted but it appears toe me that the case before us fully merited, indeed required, investigatory action.
All the events which followed from this properly instigated investigatory action by the police, leading to the appellant's arrest and subsequent conviction, appear to me to be accordingly justified.
The van was held because it appeared to contain stolen property, but the appellant was released from custody for lack of immediate proof.
That proof was not immediately available because the construction site which had been burglarized was closed during the night season and until those in charge had an opportunity to discover the theft. Material found in the van was identified as the stolen property as soon as possible.
It is not infrequent in police operations that a time interval is required to check the ownership of suspected contraband. I find no reversible error in the remainder of the assignment of error. The property found in the van was taken from the construction site, additional proof that the appellant had been on the premises.
To reverse the result of the case below, in my judgment, is to commit an unwarranted error. From the record as we have it, the conviction of the appellant is thoroughly logical, justified by the circumstances demonstrated and in accordance with law.